F ill in this information to identify the case:

 

United States Ban|<ruptcy Court for the:

District Of Wisconsin Eastern
(State)

' Case number(h'known): Chapter 1‘| ` n Chec:k if this is an
amended Fl|ing

Officia| Form 201
Voluntary Petition for Non-lndividuals Filing for Bankruptcy ama

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number {if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-Individuals, is available.

 

 

1. Deber’S name KPH Construction Corp.

2. All other names debtor used
in the last 8 years

 

 

 

|nc|ude any assumed names,
trade names\ and doing business
as names

 

 

3. Debtor’s federal Employer 3 9 _1 9 6 2 3 0 3
ldentification Number (EIN) _* _ _______

4_ Debtgr’g address Principal place of business Mai|ing address, if different from principal place
of business

1237 West Bruce Street

 

 

 

 

Number Street Number Street
P.O. Box
Nlilwau|<ee Wl 53204
Cify Sfaf€ ZlP Cede City state zlP code

Location of principal assets, if different from
principal place of business
M|LWAUKEE
County

 

Number Street

 

 

City ` State ZlP Code

5. Debtor’s website (URL)

 

Corporation (inc|uding Limlted Liabi|ity Company (I_LC) and Limited Liabifity Partnership (LLP))
m Partnership (e)<cluding LLP)
n Other‘ Specify:

s. Type of debtor

 

Ofncia| Form 201 \/oluntary Petition for Non-lndividua|s Fi|ing for Bankruptcy page 1

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 1 of 6

never KF’H COnStruction Corp. case aumberi.imn,

Name

7. Describe debtor’s business

a. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

|f more than 2 cases, attach a
separate |ist.

io. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. |f more than 1.
attach a separate list.

Oi"ficia| Form 201

_____T-..___

A. Check one:

!:l i-tea|th Care Business (as defined in 11 U.S.C_ § 101(27A))
ill sirigii=J Assei neal Esiaie (as named in 11 u.s.c. § ioirsia))
El Rai|road (as defined in 11 U.S.C. § 101(44))

m Stockbroker (as defined in 11 U.S.C. § 101 (53A))

El Commodity Bro|<er (as defined in 11 U.S.C. § 101(6))

El clearing sank res denned in 11 u.s.C. § 781(3))

Nooe of the above

B. Check all that app!y:

El Tax-exempt entity (as described in 26 U.S.C. § 501)

l._.l lnvestment company, inctuding hedge fund or pooled investment vehicle (as defined in 15 LJ.S.C.
§ 80a-3)

n investment advisor (as deHned in 15 t_l.S.C. § BOb-Z(a){tt))

C. NAlCS (North American industry Ctassification System) 4-digit code that best describes debtor. See
http;//Www.uscoorts.oovi'tour-diqit-nationa|-association-naics-codes .

ili_§_

 

Check one:

n Chapter 7
m Chapter 9
Chapter 11. Check ali that apply

n Debtor’s aggregate noncontingent liquidated debts (exc|uding debts owed to
insiders or affiliates) are less than $2,566.050 (amoont subject to adjustment on
4/01/19 and every 3 years after that}.

cl The debtor is a smaii business debtor as defined in 11 U.S.C, § 101(51D). |f the
debtor is a small business debtor, attach the most recent balance sheet statement
of operations, cash-flow statementl and federal income tax return or if atl of these
documents do not exist, followthe procedure in 11 U.S.C. § 1116(1)(3).

El A plan is being fried with this petition

l;l Acceptances of the plan were solicited prepetition from one or more classes of
creditors in accordance with 11 U.S.C. § 1126(b).

Cl The debtor is required to H|e periodic reports (for examp%e, 10K and tOQ) With the
Securities and Exchange Commission according to § 13 or 15(d} ot the Securities
Exchange Act of 1934. Fi|e the A!fachment to Voiuntary Peti`!ion for Non-i'ndividuals Fi.'ing
for Bankruptcy under Chapter 11 (Offic§ai Form 201A} With this form.

Cl The debtor is a sheil company as denned in the Secorities Exchange Act of 1934 Ru|e

 

 

 

 

 

12b-2.
n Chapter 12
No
El Yes. oisirici Wnen case number
MM f DD f YYYY
District When Case number
MM.' DD.'Y¥YY
|;l No
Yes. senior KPH Environmental Corporation Reiaionsirip Common ownership
gram Eastern Distn`ct of V\frsconsin When 02/06/2019
Mrvl / DD fYYYY
Casernumber, lf known See Attachmem 1
Voluntary Petition for Non-ind§vidua|s Fi|ing for Bankruptcy page 2

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 2 of 6

Debtor KPH Constmction Corp- Case number lirimowni

Name

 

11. Why is the case filed in this Check aiirhai app/y:

district? . _ _ . . . . . . . _ _
Debtor has had its domici|e, principal place of business or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district

A bankruptcy case concerning debtors affiliate, general partnerl or partnership is pending in this district

12. Does the debtor own or have NO

possess'on of any real n Yes. Answer below for each property that needs immediate attention Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check arrrhatapply‘)

attention?

m it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

n lt needs to be physically secured or protected from the weather

Cl lt includes perishable goods or assets that could quickly deteriorate or lose value Without
attention (for examp|e, llvestock, seasonal goods. meat, dairy, produce, or securities~re|ated
assets or other options).

El ciner

 

Where is the property?

 

N u mber Street

 

 

City State Z|P Code

ls the property insured?

UNo

n YES. insurance agency

 

Contact name

 

 

 

Phone
-:tatistical and administrative information
13. Debtor’s estimation of Check orle:
ava'|able funds Funds will be available for distribution to unsecured creditors

n Al‘ter any administrative expenses are paid. no funds will be available for distribution to unsecured creditors

_ El 1-49 Cl 1,000-5,000 L;l 25,001-50,000
14' Estg!jcated number °f El sess Ei 5,001_10,000 El 50,001-100]000
°re ' °"S 100-199 El 10,001~25,000 Cl lvioroinan 100,000
E| 200-999
_ L_.l so-sso,ooo si,ooo,ooi-sio million Cl ssoo,ooo,orli_si billion
15- Est'mated assets El sso,ooi-sioo,ooo C] sioiooo,ooi-sso million |Il si,ooo.ooo,ooi-sio billion
El sioo,ooi-$soo,ooo E.l sso,ooo,ooi-sioo million El $10,000,000,001¢$50 billion
El ssoo,ooi-si million El sioo,ooo,ooi-$soo million El lvloro man 350 billion
Official Form 201 Vo|untary Petition for Non-|ndivl`dua|s Filing for Banl<ruptcy page 3

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 3 of 6

 

senior KPH Corlstruction Corp. case nombonnmn

Nam€

_ . _ _ _ Ei so-sso,ooo lIl si,ooo`ooi-sio million Ei ssoo,ooo,ooi-$i billion
1“" Est"“atsd "ab'"t'es Cl sso,coi-$ioo,ooo siotooo,ooi-$so million Cl si,ooo,ooo,om-sio billion
Ei sioo,coi-ssoo,ooo Ei 350,000,001»$100 million Ei sio,ooo,ooo,ooi.ssc billion
ill ssco‘ooi-si million El sioo,ooo,ooi_ssoc million El lviore man 550 billion

- Request for Relief, Dei:laration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. llliaking a false statement in connection With a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

17- Dec|a"_ati°n and Signatf"'e of The debtor requests reiief in accordance With the chapter of title 11, United States Code, specined in this
authorized representative of

  

 

 

 

 

 

 

 

 

 

 

debtor petition.
a l have been authorized to file this petition on behalf of the debtor.
Ei l have examined the information in this petition and have a reasonabie belief that the information is true and
correct.
| declare under penalty of perjury that the foregoing is true and correct
Executed on / ¢Y
x Keith P. Harenda
Signature of authorized repres\éhtetwe'-ofde‘bto'r_/ Printed name
me President
. ' rne
18 Signature of atto y X Date
Signature of attorney for debtor MM l DD fYYYY
Evan P. Schmit
Printed name
Kerkman & Dunn
Firm name
839 North Jefferson St., Ste. 400
Number Street
i\/li|vvaukee Wl 53202
City State Z|P Code
(414) 277-8200 eschmit@i<eri<mandunn.com
Contact phone Emaii address
10571 09 W|
Bar number State
Ol‘Hcial Form 201 Voluntary Petition for Non-lndividuals Filing for Bani<ruptcy page 4

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 4 of 6

oebror KPH Constructio'n Corp_

Case number (irirnown)
Name

 

- . . . . . El $0-$50,000 El $1.000,001-$10 million Ei $500,000,001-$1 billion
15' Est'mated "ab"'t'°$ Ei $50,001-$100,000 Et sio,ooo,ooi-$so million El $1,000,000,001-$10 billion
El $100,001-$500,000 |Il $50,000.001-$100 million El $10,000,000,001-$50 billion
El $500.001-$1 million El 5100,000,001-$500 million El lvlore than $50 billion

 

- Request for Relief, Decle`lration, and Signatures

WARN]NG - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

11- Declar?fion and Signaf§lre Of l The debtor requests relief in accordance with the chapter or title 11, united states Cooe, specified in this
authorized representative of

debtor petition.

l l have been authorized to file this petition on behalf of the debtor.

l | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

l declare under penalty of perjury that the foregoing is true and correct.

Executed on
ll.'||lli l DD r' YYYY

x Keith P. Harenda

Signature of authorized representative of debtor Printed name

Tit|e PfeSidélit

 

1a. Signature of attorney X fM/l¢ W dfw Date 2 d éZ;J/z

Signatu re of attorney for debtor Mliil r' DD r' YYYY

Evan P. Schmit

Pl'infed name
Kerkman & Dunn

 

 

 

 

 

 

 

Firm name _
839 North Jefferson St., Ste. 400
Number Street
il!iilwaukee Wi 53202
City state er code
(414) 277-8200 eschmit@kerkmandunn.com
Contact phone Email address
1057109 Wl
Ear number Staie
Ofncial Form 201 Volunlary Petition for Non-lndividuals Fiiing for Bankruptcy page 4

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 5 of 6

Attachment
Debtor: KPH Construction Corp. Case No:

Attachment 1 : Additional pending bankruptcy cases

Debtor: KPH Construction Services, LLC

Relationship: Common ownership

District: Eastern District of Wisconsin

Date Filed: 02106!2019

Case Number: ***Bankruptcy pending case number TE***

Debtor: Keith Harenda

Re|ationship: Principal of debtor

District: Eastern District of Wisconsin

Date Filed: 02l'06i2019

Case Number: ***Bankruptcy pending case number TE***

Case 19-20939-beh Doc 1 Filed 02/06/19 Page 6 of 6

